Citation Nr: 0424214	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  96-41 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from August 1976 to November 
1976, and from April 1978 to December 1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1995 rating decision by 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case was most 
recently before the Board in August 2000.

In July 2000 the appellant presented testimony at a hearing 
before the undersigned Veterans Law Judge; a transcript of 
that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

While the veteran underwent VA examinations in May 2003 and 
July 2003, the Board notes that an opinion of etiology 
concerning the veteran's asthma or breathing difficulty was 
not obtained.  As such, the Board finds that the veteran 
should undergo another VA examination(s) for the purpose of 
addressing the veteran's contentions concerning this appeal.

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be scheduled for 
the appropriate VA examination(s) to 
ascertain the etiology of any 
asthma/breathing disorder that might be 
present.  In this regard, the examiner 
should be provided the veteran's entire 
claims file for review.  With respect to 
any asthma that may be present, the 
physician should offer an opinion as to 
whether it is at least as likely as not 
that any such disorder is related to the 
November 1978 parotidectomy or is 
otherwise related to the veteran's 
military service.

2.  Following the aforementioned 
development, the issue should again be 
reviewed on the basis of all the 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




